Citation Nr: 1225241	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-31 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an apportionment in excess of $142.00 per month for the Veteran's dependent spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to June 1977.  The appellant is the Veteran's dependent spouse.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the RO that denied the appellant's claim for an increased apportionment of the Veteran's compensation benefits for spousal support, finding that it would create a hardship of the Veteran and that the Veteran was providing some level of spousal support.  The appellant timely appealed.

The contested claims procedures are applicable in this matter. 


FINDINGS OF FACT

1.  In addition to the apportionment of $142, the appellant reported monthly income of $842.40 in Social Security benefits in 2008; the amount of her monthly expenses was not segregated from others in the appellant's household.

2.  The Veteran reported monthly income of $2,527 in 2008, consisting of VA benefits, and monthly expenses of $1,160; his net income after expenses was $1,367.

3.  The evidence of record does not demonstrate that the Veteran is reasonably discharging his responsibility for spousal support.  

4.  Apportionment of 20 percent of the Veteran's compensation benefits for spousal support will not result in undue hardship to the Veteran.


CONCLUSION OF LAW

The criteria for an apportionment of 20 percent of the Veteran's compensation benefits for spousal support are met.  38 U.S.C.A. § 5307 (West 2002& Supp. 2011); 38 C.F.R. §§ 3.450, 3.451, 3.453 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are paid.  Under the reasoning in Sims the VCAA would not appear to be applicable to apportionment adjudications.  However, VA regulations include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102. 

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the 
statement of the case (SOC). 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information, which could directly affect the payment or potential payment of benefit, which is subject of the contested claim.  38 U.S.C.A. § 7105A, 38 C.F.R. § 19.102. 

Both the appellant and the Veteran were advised in July 2008 of the evidence and information necessary to adjudicate the apportionment claim, as well as their and VA's respective duties in obtaining evidence in support of the claim.  Both the Veteran and the appellant have submitted information regarding their income and expenses; and both were provided with a statement of the case (SOC), which notified them of the evidence considered, the adjudicative action taken, the decision reached, and the pertinent law and regulations.  Both the appellant and the Veteran have been represented in this matter and both representatives have submitted written briefs.  Specifically, the brief submitted by the Veteran's representative references the July 2010 substantive appeal submitted by the appellant.  

Therefore, the Board finds that VA has complied with the special procedural requirements governing simultaneously contested claims.  Neither the appellant nor the Veteran will be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Analysis

When the Veteran is not residing with his or her spouse, all or any part of the compensation benefits payable may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307 (West 2002).

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid on behalf of the Veteran's spouse if the Veteran is not reasonably discharging his responsibility for the spouse's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.

Thirty-eight C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2011).

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

In this case, the Veteran has been awarded VA compensation benefits at a rate of 100 percent, effective December 21, 1990.  His award of benefits includes additional benefits for his dependent spouse.  The Veteran has been found to be incompetent for VA purposes.  Effective April 1995, a special apportionment of 50 percent of the Veteran's compensation benefits was allocated to the appellant based on demonstrated hardship.

Records also show that the Veteran was incarcerated from May 1995 to June 2007, and that his compensation benefits were reduced.  Following the Veteran's release from prison, VA made adjustments to restore the Veteran's compensation award.

The appellant is the Veteran's dependent spouse, who has been separated from the Veteran throughout this appeal.  In April 2008, VA reduced the appellant's current apportionment to $142 as the amount payable to a dependent spouse.  The appellant filed a claim for an increased apportionment of the Veteran's compensation benefits.  The RO denied the appellant's claim in November 2008, and this appeal followed.

The appellant contends that she is entitled to an increased apportionment of the Veteran's compensation benefits because of hardship.  Specifically, the appellant states that she is sick and cannot work, and states that she has gotten most of her food from churches and food pantries.  The appellant also indicated that she sold most of her stuff to survive.

In addition to the apportionment of $142, the appellant reported monthly income of $842.40 in Social Security benefits in 2008.  Her monthly expenses of $2,134 include expenses for other members of the household, and not just the appellant.  Because the children in the household are older than age 23, their expenses cannot be considered. 

The Veteran reported monthly income of $2,527 in 2008, consisting of VA benefits; and monthly expenses of $1,160.  His net income after expenses was $1,367.  At that time the Veteran contended that he was paying off large debts and trying to "get back on his feet," following his release from a lengthy period of incarceration.  

Records also show that the Veteran was in the process of filing for a divorce from his spouse in November 2008; however, to date, no finalized divorce decree is of record.
                                                    
Having considered the evidence of record and the contentions of both the Veteran and the appellant, the Board finds that the evidence supports an increase in the amount of the apportionment to the appellant.

As indicated above, the overall evidence reflects that the Veteran is not residing with the appellant, justifying the apportionment amount of $142 monthly for the appellant as a dependent spouse.  The appellant contends that an increased apportionment is warranted based on hardship.  

Under 38 C.F.R. § 3.453, rates of apportionment of VA compensation benefits take into account the respective hardship of the parties.  See 38 C.F.R. § 3.451.  Here, without considering the apportioned amount, the appellant's income is limited to Social Security income.  While her monthly expenses were not segregated from those of her household, the appellant has demonstrated a need for support due to hardship in terms of obtaining food from churches and food pantries, and having to sell her personal property to survive.

On the other hand, the evidence reflects that the Veteran's compensation benefits minus monthly expenses results in a net monthly income.  While the Veteran is paying $35 monthly for overdue child support to the State of Michigan and trying to "get back on his feet," the currently apportioned amount does not result in undue hardship to the Veteran.  Here, the current apportionment of $142 from the Veteran's monthly VA benefits award of $2,527 constitutes 5.6 percent of the total award.

Rather than assigning a fixed dollar amount for the apportionment, the Board has considered provisions of 38 C.F.R. § 3.451.  As noted above, apportionments of more than 50 percent of a Veteran's benefits are ordinarily considered to constitute undue hardship on the Veteran, while apportionments of less than 20 percent are ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.

Given the financial hardship the appellant has demonstrated, and given the apportionment will not result in undue hardship to the Veteran, the Board finds that special circumstances exist to give the appellant additional support.  Hence, an apportionment of 20 percent of the Veteran's compensation benefits is warranted.

In reaching this conclusion, the Board observes that the RO relied on 38 C.F.R. § 3.450(c) in denying the appellant's claim for a higher apportionment.  This regulation provides that, in general, no apportionment will be made where the veteran is providing for dependents.  However, as noted above, the Board has concluded that a special apportionment under 38 C.F.R. § 3.451.  This regulation specifically provides that "without regard to any other provision regarding apportionment" compensation may be apportioned where hardship exists so long as it does not cause undue hardship to the other persons in interest.  Thus, a special apportionment under 38 C.F.R. § 3.451 is not conditioned on the Veteran providing no support for the appellant.  Furthermore, the amount of benefit to the appellant in the form of the previous $142 apportionment and money received for back child support payments is insufficient to reasonably discharge his responsibly for the appellant's support in light of his significant monthly surplus and her significant monthly deficit.  In this case, the Board has found that hardship on the part of the appellant exists and a higher apportionment of the Veteran's benefits will not cause undue hardship for him.   


ORDER

An apportionment of 20 percent of the Veteran's compensation benefits is granted to the Veteran's dependent spouse.



____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


